51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charlie Wade POWELL, Defendant-Appellant.
No. 94-7335.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 4, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Russell A. Eliason, Magistrate Judge.  (CR-88-193-WS)
Charlie Wade Powell, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a magistrate judge's denial of his post-judgment motion for free copies of all court transcripts and other records and his application to proceed in forma pauperis.  We find that the magistrate judge did not have jurisdiction to enter a final post-judgment order without designation by the district court and consent of the parties.  28 U.S.C. Sec. 636(c) (1988);  Estate of Conners by Meredith v. O'Connor, 6 F.3d 656 (9th Cir.1993);  United States v. Goldbaum, 879 F.2d 811 (10th Cir.1989).


2
We therefore dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Appellant's motion for appointment of counsel